Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Claim 7, line 9, “a first angle encoder”;
Claim 7, line 11, “a second angle encoder”.
No new matter should be entered.
                Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 12-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Giacotto et al. (US 9,683,842 B2).

	With respect to independent Claim 1, Giacotto et al. disclose(s): A geodetic system (Fig. 2) comprising: a geodetic surveying instrument (99 in Fig. 1), at least one target (11 in Fig. 1) comprising a light emitter (LE) configured for emitting any of n predetermined modulated light patterns (MLPs) (6 in Fig. 1), being permanently assigned to one of m global identification reference (GIR), wherein m > n, and configured for transmitting or receiving data based on the GIR to which it is assigned (Fig. 2), the geodetic surveying instrument comprising: an optical sensor (OS) configured for receiving the MLPs (15 in Fig. 1), ananalogue-to-digital converter (ADC) configured for converting any of the MLPs into digitised signals (3 in Fig. 1); and a computing system configured for: transmitting or receiving data based on a GIR, receiving data based on the digitised signals, selecting one of the at least one target or receiving a selection of one of the at least one target, the selected target being assigned to a selected GIR, temporarily assigning to the selected GIR one of a local identification references (LIRs) (4 in Fig. 1), wherein each of the n LIRs is corresponding with one of the n MLPs, directing the light emitter of the selected target to emit an MLP corresponding with the assigned LIR,  based on interpreting the digitised signals, detecting the assigned LIR, and o outputting a signal indicative for the detection of the selected target based on the detected assigned LIR (Fig. 1).

With respect to Claim 2, Giacotto et al. teach(es) the system of independent Claim 1.  Giacotto et al. further disclose(s): wherein the ADC samples with at least Nyquist rate (column 5, lines 18-20).

With respect to Claim 3, Giacotto et al. teach(es) the system of independent Claim 1.  Giacotto et al. further disclose(s): wherein the computing system further comprises at least two components, wherein each of the components is comprised by one of: the surveying instrument, the target, a remote server, and a hand-held computer, or wherein the computing system is comprised by one of: the surveying instrument, the target or at least one of the targets, a remote server, and a hand-held computer (Fig. 1 and column 3, lines 35-38).

With respect to Claim 4, Giacotto et al. teach(es) the system of independent Claim 1.  Giacotto et al. further disclose(s): wherein the computing system is configured for automatically assigning one of the n LIRs based on a randomised algorithm, or based on at least one former temporary assignation of a LIR different than the assigned LIR to a GIR different than the selected GIR (Fig. 1 and column 14, lines 39-49).

With respect to Claim 5, Giacotto et al. teach(es) the system of independent Claim 1.  Giacotto et al. further disclose(s): wherein the geodetic system or the computing system further comprises a user interface for receiving the selection of one of the at least one target, and wherein the computing system is configured for receiving the selection of one of the at least one target from the user interface (4 in Fig. 1).

With respect to Claim 6, Giacotto et al. teach(es) the system of independent Claim 1.  Giacotto et al. further disclose(s): wherein each target is configured for transmitting or receiving data based on an LIR, and wherein the computing system is configured for transmitting and/or receiving data based on an LIR (Fig. 1).

With respect to Claim 12, Giacotto et al. teach(es) the system of independent Claim 1.  Giacotto et al. further disclose(s): wherein the system comprises multiple geodetic surveying instruments and is configured for execution of said detection of the selected target based on the detected assigned LIR simultaneously by at least two of said multiple geodetic surveying instruments, or the optical sensor is configured for receiving light with a characteristic wavelength, and wherein the light emitter is configured for emitting light with said characteristic wavelength (Fig. 1 and column 14, lines 39-49).

With respect to Claim 13, Giacotto et al. teach(es) the system of independent Claim 1.  Giacotto et al. further disclose(s): wherein the target or at least one of the targets, the surveying instrument, and the computing system comprise a transceiver configured for exchanging data wirelessly (Fig. 2).

With respect to Claim 14, Giacotto et al. teach(es) the system of Claim 13.  Giacotto et al. further disclose(s): wherein the target or at least one of the targets comprises an activation unit configured for activating the light emitter on demand, wherein the surveying instrument or the computing system is configured for transmitting the demand via the transceiver of the target or at least one of the targets (Fig. 2).

Claims 1, 7-11 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bridges (DE 112012001709 B4).

With respect to independent Claim 1, Bridges disclose(s): A geodetic system (Fig. 1) comprising: a geodetic surveying instrument (10 in Fig. 1), at least one target (26 in Fig. 1) comprising a light emitter (LE) configured for emitting any of n predetermined modulated light patterns (MLPs) (46 in Fig. 1), being permanently assigned to one of m global identification reference (GIR), wherein m > n, and configured for transmitting or receiving data based on the GIR to which it is assigned (Fig. 1), the geodetic surveying instrument comprising: an optical sensor (OS) configured for receiving the MLPs (100 in Fig. 3), ananalogue-to-digital converter (ADC) configured for converting any of the MLPs into digitised signals (3322 in Fig. 7); and a computing system configured for: transmitting or receiving data based on a GIR, receiving data based on the digitised signals, selecting one of the at least one target or receiving a selection of one of the at least one target, the selected target being assigned to a selected GIR, temporarily assigning to the selected GIR one of a local identification references (LIRs) (Fig. 7), wherein each of the n LIRs is corresponding with one of the n MLPs, directing the light emitter of the selected target to emit an MLP corresponding with the assigned LIR,  based on interpreting the digitised signals, detecting the assigned LIR, and o outputting a signal indicative for the detection of the selected target based on the detected assigned LIR (Fig. 7).

With respect to Claim 7, Bridges teach(es) the system of independent Claim 1.  Bridges further disclose(s): wherein the geodetic surveying instrument is embodied as a total station, and comprises:
a base unit (16 in Fig. 1), a support unit mounted on the base unit and configured for being rotatable relative to the base unit around an azimuth axis (14 in Fig. 1), a targeting unit comprising a distance meter (26 in Fig. 1), the targeting unit being mounted on the support unit and configured for being rotatable relative to the support unit around an elevation axis (Fig. 1) , a first angle encoder configured for measuring a rotatory position of the support unit (zenith angle encoder within 10 in Fig. 1), and
a second angle encoder configured for measuring a rotatory position of the targeting unit (azimuth angle encoder within 10 in Fig. 1).

With respect to Claim 8, Bridges teach(es) the system of Claim 7.  Bridges further disclose(s): wherein the optical sensor is arranged in or on the support unit and has a field of view the alignment of which is linked to the rotatory position of the support unit (100 in Fig. 3).

With respect to Claim 9, Bridges teach(es) the system of Claim 7.  Bridges further disclose(s): wherein the optical sensor: is arranged in or on the targeting unit and has an optical axis directed essentially parallel to a measuring axis of the distance meter, and has a vertically elongated form aligned perpendicular to the optical axis and to the elevation axis (100 in Fig. 3)).

With respect to Claim 10, Bridges teach(es) the system of Claim 9.  Bridges further disclose(s): wherein the computing system is configured for directing the support unit to rotate until the assigned LIR is detected (Fig. 3).

With respect to Claim 11, Bridges teach(es) the system of Claim 9.  Bridges further disclose(s): wherein the optical sensor is configured for outputting a vertical position information representing a location within the optical sensor where the MLP corresponding with the assigned LIR was received, and wherein the computing system is configured for: determining an elevation coordinate in a coordinate system of the geodetic surveying instrument based on the vertical position information (Fig. 3).

With respect to Claim 15, Bridges teach(es) the system of Claim 7.  Bridges further disclose(s): wherein the target or at least one of the targets comprises a retroreflector comprising the light emitter and the computing system is configured for directing the targeting unit at the retroreflector based on the detection of the assigned LIR (90 in Fig. 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
                The following references relate to geodetic systems: Nau (US 9,428,885 B2); Giacotto (US 9,864,061 B2); Giger et al. (US 9,677,883 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TC/
13 June 2022

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861